The Chief Justice delivered the opinion of the court.
The order of the Court of Common Pleas of the county of Hunterdon, removed here by this certiorari, is contained in an entry made on the minutes of that court at a special term in March term, 1829, in the following words : “ The defendant in this cause, having been brought before the court, and it appearing that he had been arrested by John S. Wilson,, one of the constables of this county, and committed to gaol on an execution against him, at the suit of the above plaintiff, issued out of the court for the trial of small causes, before-Philip Marshall, esquire; and the court having inspected a copy of the said execution, also a transcript of the judgment-before the said justice, and an affidavit of the defendant endorsed thereon, and a copy of the defendant’s discharge as an insolvent debtor, do order that the said defendant,. Isaac Rea, be discharged from imprisonment on said execution.”
As no counsel has appeared before us to uphold this order, we are left entirely to conjecture the grounds on which it *379may have been made. If sitting as a special court, under the insolvent acts, they supposed they had authority to discharge the defendant from confinement, to which, as he had some months previously obtained before them relief as an insolvent debtor, he perhaps ought not to have been subjected, they manifestly misconceived their powers. As a Court of Common Pleas, in the exercise of their common law authority, they had no such control over the gaol as to discharge from it a person confined under the process of another court. Nor is there any special authority given to the court by any statute which can sustain the jurisdiction they have assumed. If, in the present instance, they might discharge from what they deemed illegal imprisonment, there would seem, Reasoning by analogy, little occasion, any [*320 longer, for the writ of habeas corpus.
In short, there was no semblance of authority in the Court of Common Pleas to make this order.
Let the order be quashed.